 In the Matter of E. GIANNASCO,DOING BUSINESS UNDER THE NAME ANDSTYLE OF SUPERIOR REED &RATTAN FURNITURE Co.andFURNITUREUNION, LOCAL No. 76-B, UNITED FURNITUREWORIcERSOF AMERICA,C. I. O.Case No. C-1013.-Decided November 8, 1939Reed and Rattan Furniture and Basket Manufacturing Industry-Settlement:stipulation providing for. compliance with the Act, including reinstatement withback pay as to two employees-Order: entered on stipulation.Mr. Richard J. HickeyandMr. Jacob Blum,for the Board.Mon f ried & Mon f ried,byMr. Richard M. Mon f ried,of New YorkCity, andMr. H. R. Korey,of New York City, for the respondent.Isserman, Isserman c6 Kapelsohn,byMr. Sol D. Kapelsohn,ofNewark, N. J., for the Union.Mr. Louis A. Roland,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TILE CASEUpon charges and amended charges duly filed by Furniture Union,Local No. 76-B, United Furniture Workers of America, C. I. 0.,1herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Second Region(New York City) issued its complaint dated September 16, 1938,against E. Giannasco, doing business under the name and style ofSuperior Reed & Rattan Furniture Co.,2 New York City, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (3), and (5), and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.A copy of the complaint, accompanied by noticeof hearing,was duly served upon the respondent and the Union.1 Also referred to in the record as Furniture Union, Local 76-B, United FurnitureWorkers of America,C. I. O.2 Also referred to in the record as Superior Reed & Rattan Furniture Company.17 N. L. R. B., No. 33.440 E. GIANNASCO441In respect to the unfair labor practices the complaint,as amendedat the hearing, alleged in substance, that on or about March 15, 1938,the respondent discharged John WVenke,s John Kuodes, and JacobBotwina because they joined and assisted the Union and engaged inother concerted activities for the purposes of collective bargainingand other mutual aid and protection, and has refused to reinstatethem; that from on or about June 1937 to the date of the issuanceof the complaint, the respondent urged, persuaded, and warned hisemployees to refrain from becoming or remaining members of theUnion or its predecessor, threatened his employees with dischargeand other reprisals if they became or remained members, and keptthe meetings and meeting places of said union members under sur-veillance; that although a majority of the respondent's employees inan appropriate bargaining unit had designated the Union as theirbargaining agent, the respondent, on or about April 1, 1938, and at alltimes thereafter, refused to bargain with the Union as the exclusiverepresentative of his employees in an appropriate unit; that on orabout April 27, 1938, the respondent's employees went on strike be-cause of the respondent's alleged unfair labor practices, and con-tinued to strike until May 17, 1938, at which time the strikers, ex-cluding the persons previously named, returned to their positions withthe respondent; that the respondent, by the aforesaid acts and byother; acts, :interfered with, restrained, and coerced his employees inthe exercise of the rights guaranteed in Section 7 of the Act.Therespondent filed an answer 'admitting some of the allegations of thecomplaint, including those concerning the nature and scope of hisbusiness, but denying the allegations of unfair labor practices.Pursuant to notice,4 a hearing was held at New York City fromJanuary 3 to January 10, 1939, before Howard Myers, the TrialExaminer duly designated by the Board.The Board, the respondentand the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.Briefs were filed with the Trial Examiner bythe respondent and the Union.During the course of the hearing,the Trial Examiner granted a motion of counsel for the Board tostrike from the complaint all reference that Jacob Botwina wasdischarged because he joined and assisted the Union.At the closeof the Board's case and again at the close of the hearing, the TrialExaminer, without opposition, granted the motions of counsel forthe Board to conform the pleadings to the proof.The Trial Ex-aminer made several rulings on other motions and on objections to8Also referred to in the record as John Wenky.4 The hearing was postponed several times.Due notice of each postponement was givento the respondent and the Union. 442DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe admission of evidence during the course of the hearing.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On or about March 13, 1939, the Trial Examiner filed an Inter-mediate Report, copies of which were served upon the respondentand the Union, in which lie found that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5), and Section 2 (6)and (7) of the Act, and recommending that the respondent ceaseand desist therefrom and take certain specified affirmative action.On or about March 30, 1939, the respondent filed exceptions to theIntermediate Report, and thereafter filed a brief in support of hiscontentions.On October 6, 1939, the respondent and an attorney representingthe Board entered into a stipulation for the purpose of settling thecase, subject to approval by the Board.This stipulation reads asfollows :STIPULATIONCharges having been filed with Mrs. Elinore M. Herrick,Regional Director of the National Labor Relations Board, forthe Second Region, by the Furniture Union, Local 76-B, UnitedFurniture Workers of America, C. I. 0., on March 23, 1938 andamended on May 26, 1938, alleging that the respondent, E. Gian-nasco, doing business under the name and style of Superior Reedand Rattan Furniture Company, had violated Section 8 (1), (3)and (5) of the National Labor Relations Act, 49 Stat. 449; andcomplaint having been issued and served on September.16, 1938,and hearing having been held before a duly authorized agent ofthe National Labor Relations Board at New York, New York,from January 3, 1939 to January 10, 1939; an intermediate reporthaving been issued and served on March 13, 1939; and it beingthe intention of the parties to dispose of the matters whichhave arisen,It is hereby stipulated and agreed by and between E. Gian-nasco, doing business under the name and style of SuperiorReed and Rattan Furniture Company, by Richard M. Monfried,and Jacob Blum, attorney, National Labor Relations Board,as follows :1.E. Giannasco, doing business under the name and style ofSuperior Reed and Rattan Furniture Company, is engaged inthemanufacture and sale of reed and rattan furniture andbaskets.The great bulk of his raw materials are transportedfrom China and from the states of New Hampshire and Maine E. GIANNASGO443by-railroad and steamship.His purchases for the year 1937totaled approximately $35,000.00 and his sales for the sameperiod were in excess of $75,000.00. 50 per cent of his productsare shipped principally by truck and railroad to cities and statesthroughout the country.Respondent admits that he is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449.2.The respondent, E. Giannasco, doing business under thename and style of Superior Reed and Rattan Furniture Com-pany, waives all further or other procedure provided by theNational Labor Relations Act or the Rules and Regulationsof the National Labor Relations Board, including the makingof findings of fact and conclusions of law.3.Upon the basis of the facts stipulated in paragraph 1 above,the pleadings heretofore filed, the record, the intermediate re-port, this stipulation, and by agreement of the parties hereto,the National Labor Relations Board may enter its order in thefollowing form in the above entitled case.ORDEROn the basis of this stipulation and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Rela-tionsBoard hereby orders that E. Giannasco,doing businessunder-the name and style of Superior Reed and Rattan Furni-ture Company,his officers,agents, successors and assigns,shall:1.Cease and desist :(a)From in any manner interferingwith,restraining, or co-ercing its employees in the exercise of their rights to self-organi-zation, to form, join or assist labor organizations,to bargaincollectively through representatives*of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act; .(b)From discouraging membership in the Furniture Union,Local 76-B,United Furniture Workers of America, C.I.0., orrefusing to reinstate any of its employees or in any other mannerdiscriminating in regard to their hire and tenure of employment,or any term or condition of their employment.2.Take the following affirmative action,which will effectuatethe-policies of the Act :(a)Offer to John Wenke immediate and full reinstatement tohis former position without prejudice to his seniority and otherrights and privileges; and reinstate John Kuodes to his former 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition without prejudice to his seniority and other rights andprivileges, immediately upon there being a vacancy for whichhe is qualified.Such reinstatement to be offered to him beforeanyone else is employed;(b)Make whole the said John Wenke and John Kuodes forany losses of pay they may have suffered by reason of the re-spondent's discrimination in regard to their hire or tenure ofemployment by payment to John Wenke the sum of $175.00 andto John Kuodes the sum of $175.00;(c)Post immediately in conspicuous places throughout itsNew York, New York plant and maintain for a period of at leastsixty (60) consecutive days copies of this order;(d)Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of this order of thesteps respondent has taken to comply herewith.And it is hereby ordered that the other allegations of the com-plaint shall be dismissed.4. It is the understanding of the parties that in carrying outSection 2 (a) of the above order the person therein named shallbe returned to work within thirty (30) days of the entry of thisorder, and the respondent undertakes to offer employment to theindividual named in paragraph 2 (a) by registered mail, returnreceipt requested, with the understanding that if an answer isnot received and definite employment arrangements made withinten (10) days the respondent will be relieved of further obliga-tion to offer employment: to such person under this order.5.It is further understood and agreed that in the event thatwithin ninety (90) days from the entry of this order the unionshall file a petition for investigation and certification with theRegional. Director of the National Labor Relations Board for theSecond Region as representative of the respondent's employeesin a unit consisting of all the respondent's production employees,then in that event the respondent will consent to the conduct ofan election among such employees to determine their desiresfor representation.Said election shall be conducted by the Re-gional Director of the National Labor Relations Board for theSecond Region in accordance with procedure followed by thatoffice.6.The respondent,' E. Giannasco, doing business under thename and style of Superior Reed and Rattan Furniture Com-pany, hereby consents to the entry by the United States CircuitCourt of Appeals, for the appropriate circuit, upon applicationof the National Labor Relations Board, of a consent decree en-forcing the order of the National Labor Relations Board.in the E.GIANNASCO;445form hereinabove set forth and hereby waives further noticeof the application for such decree.7.The entire agreement is contained within the terms of thisstipulation and there is no verbal agreement of any kind whichvaries, alters or adds to the stipulation.8.It is understood and agreed that this stipulation is subjectto the approval of the National Labor Relations Board andshall become effective immediately upon the granting of suchapproval.On October 20, 1939, the Board issued an order approving theabove stipulation and making it part of the record in this proceeding.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT'I.THE BUSINESS OF THE RESPONDENTE. Giannasco, doing business under the name and style of SuperiorReed & Rattan Furniture Company, is engaged in the manufactureand sale of reed and rattan furniture and baskets, with his principaloffice and place of business in New York City. The great bulk ofhis raw materials is transported from China and from the Statesof New Hampshire and Maine by railroad and steamship.Duringthe year 1937, his purchases totaled approximately $35,000.Duringthe same year, his sales exceeded $75,000 in value, 50 per cent ofwhich represented products shipped to cities and States throughoutthe country, principally by truck and railroad.The respondent ad-mits that he is engaged in interstate commerce within the meaningof Section 2 (6) and (7) of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States andwith China.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board here-by orders that E. Giannasco, doing business under the name andstyle of Superior Reed & Rattan Furniture Company, his officers,agents, successors, and assigns, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con- 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in the Furniture Union, LocalNo. 76-B, United Furniture Workers of America, C. I. 0., or refus-ing to reinstate any of its employees or in any other manner dis-criminating in regard to their hire and tenure of employment, orany term or condition of their employment.2.Take the following affirmative action, which will effectuate thepolicies of the Act :(a)Offer to John Wenke immediateand fullreinstatement to hisformer position without prejudice to his seniority and other rightsand privileges;and reinstate John Kuodes to his former positionwithout prejudice to his seniority and other rights and privileges, im-mediately upon there being a vacancy for which he is qualified, suchreinstatement to be offered to him before anyone else is employed;(b)Make whole the said John Wenke and John Kuodes for anylosses of pay they may have suffered by reason of the respondent'sdiscrimination in regard to their.hire or tenure of employment bypayment to John Wenke the sum of $175 and to John Kuodes thesum of $175;(c)Post immediately in conspicuous places throughout its NewYork City plant and maintain for a period of at least sixty (60)consecutive days copies of this Order;(d)Notify the Regional Director for the Second Region in writ-ing within ten (10)days from the date of this Order of the stepsrespondent has taken to comply herewith.AND IT IS HEREBY FUTHER ORDERED that the other allegations of thecomplaint be, and they hereby are,dismissed.